Title: To Thomas Jefferson from Augustin Francois Silvestre, 8 August 1806
From: Silvestre, Augustin Francois
To: Jefferson, Thomas


                        
                            Monsieur Le Président, 
                            
                            Paris, le 8 Aout 1806.
                        
                        La Société d’Agriculture a vu avec un vif Intérêt que Votre Excellence animée du Desir de faire fleurir
                            l’Agriculture dans les Etats dont l’administration lui est Confiée, n’avoit pas jugé le Perfectionnement du Premier
                            Instrument du Laboureur audessous de ses Vastes conceptions; elle a cru devoir un Témoignage public de Son Estime à
                            l’utile Travail que vous avez fait Sur ce Sujet, et elle a Espéré que vous ne dédaigneriez pas d’accepter une Médaille d’or
                            comme un gage de l’Importance qu’elle attache à des Travaux aussi remarquables. Cette Médaille devoit déjà depuis longtems
                            vous être adressée; mais la Société espéroit pouvoir y joindre la Collection imprimée des Mémoires qui avoient été envoyés
                            au Concours Sur Le Sujet du Perfectionnement de la Charrue. des Circonstances impérieuses, des Dessins et des Gravures à
                            réduire et à Exécutér, des Materiaux qui S’auroissent de jour en jour ont obligé à retarder l’Emission du Travail des
                            Commissaires Chargés de cette Impression. Parmi ces Materiaux nouveaux, la Société distingue honorablement les
                            développements Sur la forme de l’oreille de la Charrue et la manière de Confectionner régulièrement cette piece importante
                            dont le Modèle vient d’Etre remis de Votre part à la Société par Mr. Dupont (de Nemours). La Reconnaissance de la Société
                            ne lui permet pas de retarder plus longtems Son premier hommage à votre Egard et elle a donc arrêté qu’une Députation de
                            Ses Membres déposeroit entre les Mains de Mr Général Armstrong, pour vous être transmis, la Médaille d’or qui vous est
                            destinée, un Exemplaire des Quatre premiers volumes de Ses Mémoires et différens rapports et Pièces particulieres qui ont
                            été publiés Sous Ses auspices par quelques uns de ses Membres. elle Espère que Votre Excellence voudra bien accepter aussi
                            le titre de Son Associé Etranger Qu’elle vous a donné et recevoir en cette qualité la Suite de Ses Mémoires et les autres
                            Ouvrages qu’elle sera dans le Cas de publier. elle ose vous demander, Monsieur Le Président, de l’honorer de votre
                            Correspondance, et surtout de la rendre quelquefois dépositaire des utiles pensées que vous portez avec tant d’intérêt et
                            de Succès Sur le Perfectionnement de l’art Agricole, première Base de la Prospérité des Etats Politiques. 
                  Je Suis avec un
                            Profond Respect, Monsieur Le Président, De Votre Excellence Le Très humble et Très Obéïssant Serviteur
                        
                            Silvestre
                            
                        
                        
                            N.B. les Lettres et Paquets destinés à la Société d’Agriculture doivent Etre adressés au Secrétaire de la
                                Société Sous le Couvert de Son Excellence Le Ministre de L’Intérieur Rue de Grenelle, faubourg St. Germain, à Paris.
                            J’ose Supplier Votre Excellence de me permettre de faire passer Sous Son Couvert la Lettre ci jointe pour
                                Mr De Provenchere, l’un de mes intimes amis.
                        
                     Enclosure
                                                
                            
                                Sir,
                                
                                the 9th of August 1806
                            
                             Deputed by the Society of agriculture of Paris, We Come here to pray your Excellency to present, in its
                                name, a golden medal and the Collection of its transactions to His Excellency M. Jefferson, President of The United
                                States of America. 
                             The medal is the payment of a debt contracted by the Society, in the public meeting of the 8th. of
                                November last, when it was granted to this illustrious husbandsman.—It is a just encouragement for the Carer of the
                                Statesman-Philosopher who still delights to acquire new rights to public gratitude, by endeavouring to perfectionate
                                the plough. 
                             The Collection of the transactions is a particular Token of the Society’s Sentiments for his Excellency.
                                France is, a long while since, used to admire in M. Jefferson, the Skilful negociator, the learned, The magistrate
                                consecrated to the happiness of his Country; and the Society, who reckons him amongst the members most distinguished by their rural Knowledge, honours itself by the homage it pays to him in
                                this moment. 
                             Be pleased, Sir, to assure M. Jefferson of the Sincerity of the Society’s vows for his felicity, and
                                do receive yourself the expression of our Sentiments for your Excellency—
                        
                    
               